Name: Commission Regulation (EEC) No 2436/90 of 22 August 1990 on a tendering procedure for the subsidy on the export of husked medium grain and long grain A rice to RÃ ©union
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 229/48 Official Journal of the European Communities 23 . 8 . 90 COMMISSION REGULATION (EEC) No 2436/90 of 22 August 1990 on a tendering procedure for the subsidy on the export of husked medium grain and long grain A rice to Reunion Article 3 The security referred to in Article 7 (3) (a) of Regulation (EEC) No 2692/89 shall be ECU 20 per tonne. Article 4 Notwithstanding Article 21 (1 ) of Commission Regulation (EEC) No 3719/88 (4), the subsidy documents issued in the context of this tendering procedure , shall, for the purposes of determining their period of validity, be con ­ sidered as having been issued on the day the tender was submitted. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular Article 11a (4) thereof, Having regard to Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to Reunion (3), and in particular Article 6 (2) thereof, Whereas examination of the supply situation on the island of Reunion shows a shortage of rice ; whereas, in view of the availability of rice on the Community market, Reunion should be allowed to obtain supplies on the Community market ; whereas, because of the special situation of Reunion, it is appropriate to limit the quanti ­ ties to be exported and, therefore, to fix the amount of the subsidy by tendering procedure ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article "&gt; Tenders must reach the Commission through the Member States not later than one and a half hours after expiry of the time limit for monthly submission of tenders as laid down in the notice of invitation to tender. They must be transmitted in accordance with the table given in the Annex. If no tenders are submitted, Member States shall inform the Commission accordingly within the same time limit as that given in the preceding subparagraph . Article 6 The time set for submitting tenders shall be Belgian time. Article 7 1 . On the basis of tenders submitted, the Commission shall decide in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 1418/76 :  either to fix a maximum subsidy,  or not to take any action on the tendersv 2. Where a maximum subsidy is fixed, an award shall be made to the tenderer or tenderers whose tenders are at or below the maximum subsidy level . Article 8 The time limit for submission of tenders for the first partial award shall expire on 6 September 1990 at 10 a.m. The final date for submission of tenders is hereby fixed at 2 May 199L Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby opened for the subsidy for the export of husked medium grain and long grain A rice referred to in Article 11a (4) of Regulation (EEC) No 1418/76 for Reunion . 2. The tendering procedure referred to in paragraph 1 shall be open until 2 May 1991 . During that period monthly awards of contract shall be made and the date for submission of tenders shall be determined in the notice of invitation to tender. 3 . The tendering procedure shall take place in accor ­ dance with the provisions of Regulation (EEC) No 2692/89 and this Regulation . Article 2 A tender shall be valid only if it covers a quantity of at least 50 tonnes but not more than 5 000 tonnes. (') OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 177, 24. 6. 1989, p. 1 . (3) OJ No L 261 , 7. 9 . 1989, p. 8 . (4) OJ No L 331 , 2. 12. 1988, p. 1 . 23 . 8 . 90 Official Journal of the European Communities No L 229/49 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX Monthly award for the subsidy for the export of husked medium grain and long grain A rice to Reunion Closing date for the submission of tenders (date/time) 1 2 3 Serial numbers of tenders Quantities (tonnes) Amount of subsidy (ECU/tonne) 1 2 3 | 4 5 etc.